 1
 2
 3
 4
                                                                         NO JS-6
 5
 6
 7
 8
                              UNITED STATES DISTRICT COURT
 9
                           CENTRAL DISTRICT OF CALIFORNIA
10
11   SECURITIES AND EXCHANGE                       Case No. 5:17-cv-1968-JFW (AGRx)
     COMMISSION,
12                                                 Hon. John F. Walter
13                  Plaintiff,
                                                   FINAL JUDGMENT AS TO
14          vs.                                    NEW GLOBAL ENERGY INC.
15
     DAVID HOWARD WELCH,
16   MARC JAY BRYANT,
     JOHN CHARLES KNIGHT,
17
     PERRY DOUGLAS WEST,
18   BIO-GLOBAL RESOURCES, INC.,
     DIVERSIFIED EQUITIES, INC.,
19
     DIVERSIFIED EQUITIES
20   DEVELOPMENT, INC.,
     and NEW GLOBAL ENERGY, INC.,
21
22                  Defendants.
23
24         This matter came before the Court on the Plaintiff Securities and Exchange

25   Commission’s (“SEC” or “Commission”) unopposed motion for final judgment

26   pursuant to Federal Rule of Civil Procedure 54(b) as to Defendant New Global

27   Energy Inc. (“Defendant”). The Securities and Exchange Commission having filed a

28   Complaint and Defendant having entered a general appearance; consented to the

     Final Judgment as to New Global Energy Inc.
     5:17-cv-1968-JFW                              1
 1   Court’s jurisdiction over it and the subject matter of this action; consented to entry of
 2   this Final Judgment without admitting or denying the allegations of the Complaint
 3   (except as to jurisdiction); waived findings of fact and conclusions of law; and
 4   waived any right to appeal from this Final Judgment:
 5                                                   I.
 6
            IT IS HEREBY ORDERED, ADJUDGED, AND DECREED, that Defendant
 7
     New Global Energy Inc. is permanently restrained and enjoined from violating
 8
     Section 5 of the Securities Act of 1933 (“Securities Act”) [15 U.S.C. § 77e] by,
 9
     directly or indirectly, in the absence of any applicable exemption:
10
            (a)       Unless a registration statement is in effect as to a security, making use of
11
     any means or instruments of transportation or communication in interstate commerce
12
     or of the mails to sell such security through the use or medium of any prospectus or
13
     otherwise;
14
            (b)       Unless a registration statement is in effect as to a security, carrying or
15
     causing to be carried through the mails or in interstate commerce, by any means or
16
     instruments of transportation, any such security for the purpose of sale or for delivery
17
     after sale; or
18
            (c)       Making use of any means or instruments of transportation or
19
     communication in interstate commerce or of the mails to offer to sell or offer to buy
20
     through the use or medium of any prospectus or otherwise any security, unless a
21
     registration statement has been filed with the Commission as to such security, or
22
     while the registration statement is the subject of a refusal order or stop order or (prior
23
     to the effective date of the registration statement) any public proceeding or
24
     examination under Section 8 of the Securities Act [15 U.S.C. § 77h].
25
            IT IS FURTHER ORDERED, ADJUDGED, AND DECREED, that, as
26
     provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also
27
     binds the following who receive actual notice of this Final Judgment by personal
28
      Final Judgment as to New Global Energy Inc.
      5:17-cv-1968-JFW                                    2
 1   service or otherwise: (a) Defendant’s officers, agents, servants, employees, and
 2   attorneys; and (b) other persons in active concert or participation with Defendant or
 3   with anyone described in (a).
 4                                                  II.
 5          IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that
 6   Defendant New Global Energy Inc. is barred from participating in an offering of
 7   penny stock, including engaging in activities with a broker, dealer, or issuer for
 8   purposes of issuing, trading, or inducing or attempting to induce the purchase or sale
 9   of any penny stock, with the right to apply for reentry after three years to the
10   appropriate self-regulatory organization, or if there is none, to the Commission. A
11   penny stock is any equity security that has a price of less than five dollars, except as
12   provided in Rule 3a51-1 under the Securities Exchange Act of 1934 (“Exchange
13   Act”) [17 C.F.R. 240.3a51-1].
14
                                                    III.
15
16          IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that

17   Defendant New Global Energy Inc. is liable for disgorgement of $1,203,899.00,

18   representing profits gained as a result of the conduct alleged in the Complaint,

19   together with prejudgment interest thereon in the amount of $171,063.00, for a total

20   of $1,374,962.00. Based on Defendant New Global Energy Inc.’s sworn

21   representations in its Statement of Financial Condition dated October 4, 2018, and

22   other documents and information submitted to the Commission, however, the Court is

23   not ordering New Global Energy to pay a civil penalty and payment of all

24   disgorgement and prejudgment interest is waived. The determination not to impose a

25   civil penalty and to waive payment of disgorgement and prejudgment interest is

26   contingent upon the accuracy and completeness of New Global Energy Inc.’s

27   Statement of Financial Condition. If at any time following the entry of this Final

28   Judgment the Commission obtains information indicating that New Global Energy

      Final Judgment as to New Global Energy Inc.
      5:17-cv-1968-JFW                                 3
 1   Inc.’s representations to the Commission concerning its assets, income, liabilities, or
 2   net worth were fraudulent, misleading, inaccurate, or incomplete in any material
 3   respect as of the time such representations were made, the Commission may, at its
 4   sole discretion and without prior notice to Defendant, petition the Court for an order
 5   requiring Defendant to pay the unpaid portion of the disgorgement, pre-judgment and
 6   post-judgment interest thereon, and the maximum civil penalty allowable under the
 7   law. In connection with any such petition, the only issue shall be whether the
 8   financial information provided by Defendant was fraudulent, misleading, inaccurate,
 9   or incomplete in any material respect as of the time such representations were made.
10   In its petition, the Commission may move this Court to consider all available
11   remedies, including, but not limited to, ordering Defendant to pay funds or assets,
12   directing the forfeiture of any assets, or sanctions for contempt of this Final
13   Judgment. The Commission may also request additional discovery. Defendant may
14   not, by way of defense to such petition: (1) challenge the validity of the Consent or
15   this Final Judgment; (2) contest the allegations in the Complaint filed by the
16   Commission; (3) assert that payment of disgorgement, pre-judgment and post-
17   judgment interest or a civil penalty should not be ordered; (4) contest the amount of
18   disgorgement and pre-judgment and post-judgment interest; (5) contest the
19   imposition of the maximum civil penalty allowable under the law; or (6) assert any
20   defense to liability or remedy, including, but not limited to, any statute of limitations
21   defense. Defendant shall also pay post-judgment interest on any delinquent amounts
22   pursuant to 28 U.S.C. § 1961.
23                                                  IV.
24          IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that
25   Defendant New Global Energy Inc.’s Consent is incorporated herein with the same
26   force and effect as if fully set forth herein, and that it shall comply with all of the
27   undertakings and agreements set forth therein, including, but not limited to, the
28
      Final Judgment as to New Global Energy Inc.
      5:17-cv-1968-JFW                                4
 1   undertakings to:
 2         (a)     Accept the return of 1,000,000 shares of New Global Energy Inc.
 3   common stock from Perry Douglas West and cancel the common shares by returning
 4   them to treasury stock within 30 days of filing of the Consent;
 5         (b)     Cancel the May 2, 2016 Stock Option Agreement which provided Perry
 6   Douglas West with options to purchase 1,000,000 shares of New Global Energy Inc.
 7   at $0.30 per share, with the agreement to cancel the Stock Option Agreement to be
 8   signed within 30 days of the filing of the Consent;
 9         (c)     Enter into a written agreement with Perry Douglas West in which he
10   waives payment of $400,292.00 in legal fees that the company owes to him for legal
11   services, with the agreement to be signed within 30 days of the filing of the Consent;
12   and
13          (d)    Certify, in writing, compliance with the undertakings set forth above.
14   The certification shall identify the undertakings, provide written evidence of
15   compliance in the form of a narrative, and be supported by exhibits sufficient to
16   demonstrate compliance. The Commission staff may make reasonable requests for
17   further evidence of compliance, and Defendant agrees to provide such evidence.
18   Defendant shall submit the certification and supporting material to Kurt L. Gottschall,
19   Assistant Regional Director, 1961 Stout Street Suite 1700, Denver, Colorado 80294,
20   no later than sixty (60) days from the date of the completion of the undertakings.
21                                                 V.
22
           IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that
23
     this Court shall retain jurisdiction of this matter for purposes of enforcing the terms of
24
     this Judgment.
25
26
27
28
     Final Judgment as to New Global Energy Inc.
     5:17-cv-1968-JFW                                   5
 1                                                 VI.
 2         There being no just reason for delay, pursuant to Rule 54(b) of the Federal
 3   Rules of Civil Procedure, the Clerk is ordered to enter this Judgment forthwith and
 4   without further notice.
 5         Dated:    12/26/19

 6
 7                                                       _______________________________
 8                                                               JOHN F. WALTER
                                                         UNITED STATES DISTRICT JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Final Judgment as to New Global Energy Inc.
     5:17-cv-1968-JFW                                6
